26 Ill. App.2d 323 (1960)
168 N.E.2d 468
City of Chicago, a Municipal Corporation, Plaintiff-Appellee,
v.
Martin Porter, Defendant-Appellant.
Gen. No. 48,008.
Illinois Appellate Court  First District, First Division.
July 1, 1960.
Rehearing denied July 18, 1960.
Huggins and Huggins, of Chicago (Macon H. Huggins, of counsel) for appellant.
John C. Melaniphy, Corporation Counsel of the City of Chicago (Sydney R. Drebin, Assistant Corporation Counsel, and Robert J. Collins, Special Assistant Corporation Counsel, of counsel) for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE KILEY.
Affirmed.
Not to be published in full.